offic e of c h ief c o u n sel number release date index nos department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc dom it a frev-105428-99 memorandum for internal_revenue_service from lewis j fernandez deputy assistant chief_counsel income_tax accounting subject tax treatment of certain adoption assistance payments legend state department z section x dollar_figurev dollar_figurex dollar_figurey dollar_figurez this technical assistance responds to your memorandum dated date you requested our views on the tax treatment of certain adoption assistance payments made by state to adoptive parents of special needs children specifically you have asked whether adoption assistance payments to adoptive parents are taxable_income and whether state must issue a form_1099 to the adoptive parents technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent state operates a program under which it makes certain types of adoption assistance payments to adoptive parents of special needs children the payments may be provided to persons who are legally free for adoption for whom state’s department z department is legally responsible who are state residents and who the department has determined have special needs which make it reasonable to conclude that the child cannot be adopted without such assistance the payments are authorized by section x consistent with the requirements of federal_law state adoption assistance payments are not means-tested title iv-e of the social_security act u s c sec_674 is a federal grant program that reimburses in whole or in part state outlays to adoptive parents for nonrecurring adoption_expenses and ongoing child_support costs the federal grant program specifically prohibits states from using means-testing in determining adoptive parents’ eligibility to receive such payments cfr sec_1356 c however state may consider other circumstances of the adoptive parents and special needs children in determining the types and amounts of assistance under its program in general state considers a child a special needs child only if the following conditions are met there has been a judicial determination that either the child is abused neglected or dependent or there is probable cause to so believe and the department has determined that the child will suffer further abuse or neglect or will not be adequately cared for if returned to the parents and there has been an unsuccessful effort to place the child with adoptive parents without providing adoption assistance and the prospective adoptive parents have informed the department they are not willing or able to adopt the child without adoption assistance and the child has disabilities that are irreversible noncorrectable or correctable with surgery treatment or other specialized services or is at least three years of age or is a member of a sibling group being placed together if certain other conditions are met section x specifically describes three types of adoption assistance payments that the department makes the first type of payment is for the nonrecurring costs of adopting in fiscal_year state received dollar_figurex in adoption assistance grant awards under this program this condition may be waived if the department determines that alternative adoptive placement is not in the child’s best interests because the child has developed significant emotional ties with the prospective parents while in their foster care a child eg adoption fees court costs attorney fees not exceeding dollar_figurey per adopted_child nonrecurring payments the second type of payment described in section x is for the ongoing monthly costs of the child’s support ongoing payments the ongoing payments are not to exceed the licensed foster care payment level subject_to adjustment every two years or more frequently based on the changes in the circumstances of the adoptive parents and the needs of the adopted_child the department determines whether and if to make ongoing payments in each individual case by considering the circumstances of the adoptive parents and the needs age and type of placement of the child adjusted for any benefits the child receives such as social_security_benefits the third type of payment described in section x is payment for certain medical_care costs not payable through insurance or other public resources that are associated with or result from a condition whose onset occurred prior to completion of the adoption medical assistance payments state also makes adoption assistance payments when special needs children with pre-existing medical conditions or risk factors require care that was not needed at the time of adoption ongoing payments and medical_care payments are made only if the special needs child has been cared for by a person other than the natural parents for at least one year except for a disabled child and the child is eligible for certain state and federal benefits eg ssi benefits currently state reports the adoption assistance payments it makes in box nonemployee compensation of form 1099-misc a recipient of these payments has asked you whether state should be reporting these payments on form 1099-misc sec_61 of the internal_revenue_code provides the general_rule that except as otherwise provided by law gross_income includes all income from whatever source derived however the internal_revenue_service has held that payments under legislatively provided social benefit programs for the promotion of general welfare are not includible in an individual’s gross_income the general welfare exception in determining whether the general welfare exception applies to such payments the internal_revenue_service generally requires that the payments be made from a governmental general welfare fund be for the promotion of the general welfare ie on the basis of need rather than to all residents without regard to for example financial status health educational background or employment status and not be made with respect to services rendered by the recipient compare revrul_76_131 1976_1_cb_16 with revrul_98_19 1998_1_cb_840 relocation payments authorized under sec_105 of the housing_and_community_development_act_of_1974 u s c a made by a local jurisdiction to an individual moving from a flood-damaged residence is in the nature of general welfare and not includible in the individual’s gross_income under sec_61 in this case the special needs children have been displaced from their homes because state has determined that they i are neglected abused or dependent or there is probable cause to so believe and ii will suffer further abuse or neglect or will not be adequately cared for if they are returned to their parents the payments though made to the parents reimburse the parents for the support and maintenance of the children thus the payments are made from a governmental welfare fund are based on the needs of the special needs children and are not for services rendered because the payments are intended to reimburse the parents’ expenses of promoting the health and well-being of these special needs children the interposition of the parents as recipients of the payments does not preclude application of the general welfare exception state’s adoption assistance payments made pursuant to section x are therefore not includible in the recipients’ gross incomes consequently state should not issue forms for adoption assistance payments authorized under section x that are made directly to the adoptive parents of the special needs children we hope this memorandum is responsive to your request if you have any further questions please contact at
